`DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


Subject Matter Eligibility Criteria - Step 1:
Claims 1-20 are drawn to a method for analyzing streaming time series medical device data to identify portions of data representing clinical cases, detect procedural events based on the medical device data, and determine a current use status of monitored operating rooms based on the detection, which is within the four statutory categories (i.e. process).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative claim 1 recites:
1. (Currently Amended) A method of monitoring a use status of a medical facility, the method comprising: 
receiving, in real time or near real time, a plurality of streaming time series of medical device data from a plurality of medical devices, the plurality of medical devices each located in monitored rooms of the medical facility, wherein each streaming time series of medical device data comprises at least two clinical cases over time; 
simultaneously analyzing the received plurality of streaming time series of medical device data to identify occurrence of clinical cases in each of the plurality of streaming time series of medical device data and to identify portions of each of the plurality of streaming time series of medical device data corresponding to the identified clinical cases in the plurality of time series of medical device data, wherein the clinical cases in the plurality of streaming time series of medical device data are identified using one or more of: detecting when medical devices change operational status, detecting one or more changes to device settings of the medical devices, and detecting a delivery or a consumption of anesthetic agent by the medical devices in the streaming time series of medical device data; 
analyzing the identified portions of each of the plurality of streaming time series of medical device data corresponding to clinical cases apart from the streaming time series of medical device data as a whole, to identify one or more procedural events in the identified portions of the plurality of streaming time series of medical device data corresponding to the clinical cases; and 
determining a current use status of each of the plurality of monitored rooms of the medical facility from the one or more procedural events in the plurality of streaming time series of medical device data.
The above underlined limitations amount to an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, the claims are directed to managing a hospital treating patients with organizing staffing and scheduling. Therefore 
Similarly, dependent claims 2-20 further narrow the abstract idea described in the independent claims. Claim 2 recites analyzing the medical device data; Claims 3-6, 8-9, 11-17 recite determining procedure phases and times; Claim 18-20 recite determining metrics for reporting.  As such, the dependent claims also cover limitations of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Therefore, claims 2-20 are also directed to the aforementioned abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
1. (Currently Amended) A method of monitoring a use status of a medical facility, the method comprising: 
receiving, in real time or near real time, a plurality of streaming time series of medical device data from a plurality of medical devices, the plurality of medical devices each located in monitored rooms of the medical facility, wherein each streaming time series of medical device data comprises at least two clinical cases over time; 
simultaneously analyzing the received plurality of streaming time series of medical device data to identify occurrence of clinical cases in each of the plurality of streaming time series of medical device data and to identify portions of each of the plurality of streaming time series of medical device data corresponding to the identified clinical cases in the plurality of time series of medical device data, wherein the clinical cases in the plurality of streaming time series of medical device data are identified using one or more of: detecting when medical devices change operational status, detecting one or more changes to device settings of the medical devices, and detecting a delivery or a consumption of anesthetic agent by the medical devices in the streaming time series of medical device data; 
analyzing the identified portions of each of the plurality of streaming time series of medical device data corresponding to clinical cases apart from the streaming time series of medical device data as a whole, to identify one or more procedural events in the identified portions of the plurality of streaming time series of medical device data corresponding to the clinical cases; and 
determining a current use status of each of the plurality of monitored rooms of the medical facility from the one or more procedural events in the plurality of streaming time series of medical device data.
The additional elements bolded above (e.g., plurality of medical devices, receiving real time streaming time series medical device data) do not integrate the 
The additional elements of the dependent claims also do not integrate the abstract idea into a practical application. Claims 7 and 10 recite outputting data, however this limitation amounts to adding insignificant extrasolution activity, which cannot provide an inventive concept. See MPEP § 2106.05(g)
Unlike the claims that have been held to be directed to an improvement or otherwise directed to more than the abstract idea, Applicant’s claims: (1) do not improve computer performance similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05 (a), (f)); (2) are not rooted in computer technology to overcome a problem specifically arising in the realm of computer networks similar to the DDR Holdings, LLC v. Hotels.com, L.P. case (see MPEP § 2106.05(a), (b), (c), (e), (f)); nor (3) do they include rules that allow a computer to perform new functions similar to the McRO, Inc. v. Bandai Namco Games Am. Inc. case. See MPEP § 2106.05(a), (b). Therefore, the claims do not recite additional elements that integrate the judicial exception into a practical application.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
As discussed above, with respect to integration of abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and adding insignificant extrasolution activity, which cannot provide an inventive concept. See MPEP § 2106.05(f), (g). The limitations are consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the computing system that can enact one or more of the methods and processes has been described by the Applicant to be “the system 12 is implemented by one or more networked processors or computing devices. Processing system 12 may be implemented in a cloud computing platform and/or infrastructure. Memory and processors as referred to herein can be standalone or integrally constructed as part of various programmable devices, including for example, computers or servers.” See Applicant’s Spec. [0019]. This disclosure demonstrates that the system may be embodied by generic computer devices, which are well-known in the art. See MPEP § 2106.05 (d). Additionally, storing and retrieving data is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Also, receiving or transmitting data over a network is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Intellectual Ventures v. 
Thus, taken alone, the additional elements of the claims do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an ordered combination the additional elements of the claims do not amount to significantly more than the above-identified abstract idea, and are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 
Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi (US Patent 9788907) in view of Shelton et al. (US20190201115).
As per claim 1, Alvi teaches a method of monitoring a use status of a medical facility, the method comprising: 
receiving, in real time or near real time, a plurality of streaming time series medical device data from a plurality of medical devices, the plurality of medical devices each located in monitored rooms of the medical facility (col. 3, lines 23-40; col. 7, lines 10-26: live data received from devices in each operating room); 
analyzing the plurality of streaming time series of medical device data to identify one or more portions of each of the plurality of streaming time series of medical device data representing one or more clinical cases (col. 3, lines 23-40: live data used to detect procedural events for each surgical procedure; Examiner asserts surgical procedure is analogous to a clinical case);

determining a current use status of each of the plurality of monitored rooms of the medical facility from the detected procedural events (col. 7, lines 10-26 & 47-61: system tracks and coordinates actions in multiple active surgeries based on detected events; procedural step displayed).
Alvi does not expressly teach receiving a plurality of streaming time series of medical device data from a plurality of medical devices, the plurality of medical devices each located in monitored rooms of the medical facility, wherein each streaming time series of medical device data comprises at least two clinical cases over time; 
simultaneously analyzing the received plurality of streaming time series of medical device data to identify occurrence of clinical cases in each of the plurality of streaming time series of medical device data and to identify portions of each of the plurality of streaming time series of medical device data corresponding to the identified clinical cases in the plurality of time series of medical device data, wherein the clinical cases in the plurality of streaming time series of medical device data are identified using one or more of: detecting when medical devices change operational status, detecting one or more changes to device settings of the medical devices, and detecting a delivery 
analyzing the identified portions of each of the plurality of streaming time series of medical device data corresponding to clinical cases apart from the streaming time series of medical device data as a whole, to identify one or more procedural events in the identified portions of the plurality of streaming time series of medical device data corresponding to the clinical cases.
Shelton, however, teaches to aggregation and reporting of surgical hub data where surgical hubs collect and send surgical data to a central surgical hub in real time (para. 167, 379). The central surgical hub analyzes the surgical data and identifies different clinical cases over time (para. 378). The surgical hub uses various data such as medical device activity data to determine procedure and event type corresponding to the procedure (para. 358, 363). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Shelton with Alvi based on the motivation of identify ineffectiveness or inefficiencies in performing surgical procedures, cleaning or preparing operating theaters for surgery, scheduling, and other metrics associated with operating theater use (Shelton – para. 387).
As per claim 2, Alvi and Shelton teach the method of claim 1. Alvi teaches wherein the plurality of streaming time series of medical device data comprises a plurality of time series of medical device data streams from a single device of the plurality of medical devices, and wherein the method further comprises concurrently analyzing the identified portions of each of the plurality of time series of medical device 
As per claim 3, Alvi and Shelton teach the method of claim 1. Alvi teaches further comprising visually presenting a real-time output of the current use status of each of the monitored rooms (col. 7, lines 10-26 & 47-61; col. 17 lines 65-67; col. 18, lines 1-2: system tracks and coordinates actions in multiple active surgeries based on detected events; procedural step displayed).
As per claim 4, Alvi and Shelton teach the method of claim 3. Alvi teaches wherein the current use status further comprises a current procedure phase (col. 7, lines 10-26 & 47-61; col. 17 lines 65-67; col. 18, lines 1-2: system tracks and coordinates actions in multiple active surgeries based on detected events; procedural step displayed).
As per claim 5, Alvi and Shelton teach the method of claim 3. Alvi teaches further comprising estimating a time at which the current use status will end (col. 28, lines 45-64: system can determine start and end time for procedure).
As per claim 6, Alvi and Shelton teach the method of claim 1. Alvi teaches further comprising wherein medical device data in the plurality of streaming time series of medical device data is machine data (col. 3, lines 23-40: live data used to detect procedural events for each surgical procedure; live data generated by various sensors and devices).

As per claim 8, Alvi and Shelton teach the method of claim 6. Alvi teaches further comprising determining a current procedure phase of the current use status from the one or more procedural events; and providing a real-time visual output of the current procedure phase (col. 7, lines 10-26 & 47-61; col. 17 lines 65-67; col. 18, lines 1-2: system tracks and coordinates actions in multiple active surgeries based on detected events; procedural step displayed); and determining a predication of a time at which a next procedure phase will begin (col. 29, lines 34-58: system can determine when next procedure phase is beginning).
As per claim 9, Alvi and Shelton teach the method of claim 8. Alvi teaches further comprising providing the prediction to a scheduling system for the medical facility (col. 29, lines 59-67: phase data sent to separate device for storage).
As per claim 14, Alvi and Shelton teach the method of claim 1. Alvi teaches wherein analyzing the time series medical device data comprises comparing the time series medical device data to a plurality of procedure models to identify a current use status of each of the monitored rooms from the time series medical device data (col. 27, lines 38-67 & col. 28, lines 1-10: system uses different models and detection methods to identify procedural states based on collected data).

As per claim 16, Alvi and Shelton teach the method of claim 15. Alvi teaches further comprising determining an estimate of when a current use status will end by comparing the streaming time series medical device data to the procedure models (col. 28, lines 1-10, 45-64: system can determine start and end time for procedure using machine learning algorithm and other analysis algorithms).
As per claim 17, Alvi and Shelton teach the method of claim 1. Alvi teaches further comprising applying a plurality of case identification rules to the streaming time series medical device data to produce an indication of a type of procedure in which the medical device is used (col. 27, lines 38-65: system determines type of procedure based on different rules).
As per claim 18, Alvi and Shelton teach the method of claim 1. Alvi teaches further comprising: aggregating the determined current use status for each of the plurality of monitored rooms of the medical facility over a predetermined time period; and reporting a summary of the determined use statuses for the predetermined time period (col. 4, lines 40-57: system can aggregate live data and generate audit logs).
As per claim 20, Alvi and Shelton teach the method of claim 1. Alvi teaches further comprising determining at least one daily use metric from the streaming time series medical device data from at least one medical device located in a monitored room, wherein the at least one daily use metric comprises a clinical start time, a clinical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi and Shelton as applied to claims 9 & 18 above, and in further view of Abri (US Patent Publication 20090125337).
As per claim 10, Alvi and Shelton teach the method of claim 9 but do not expressly teach further comprising, based upon the prediction, initiating a 
Abri, however, teaches to analyzing operating room status data, calculating start and end times for procedures, and updating a schedule based on the analyzing (para. 39, 47, 102-103).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Abri with Alvi and Shelton based on the motivation of provide a method and system for management of OR resources that includes multi-resource planning and permits an automatic adaptation of schedules to current requirements and situations (Abri – para. 8).
As per claim 19 Alvi and Shelton teach the method of claim 18 but do not expressly teach further comprising calculating a utilization rate of each of the plurality of monitored rooms based upon the determined use statuses for the predetermined time period.
Abri, however, teaches to analyzing operating room usage data and determining utilization metrics for reporting (para. 61, 79).
The motivations to combine the above mentioned references are discussed in the rejection of claim 10, and incorporated herein.



Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi and Shelton as applied to claims 6 & 11 above, and in further view of Franz (US Patent Publication 20100022849).
As per claim 11, Alvi and Shelton teach the method of claim 6 but do not expressly teach but does not expressly teach wherein the procedure phases include induction, maintenance, and emergence.
Franz, however, teaches to procedure phases including induction, maintenance, and emergence (para. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Franz with Alvi and Shelton based on the motivation of providing an improved device for supporting the user in charge of treating the patient (Franz: para. 7).
As per claim 12, Alvi and Shelton teach the method of claim 11 but do not expressly teach wherein the medical device data comprises anesthetic agent flow rate, oxygen flow rate, expiration pressure, and expired gas concentration.
Franz, however, teaches to collecting medical device data including anesthetic agent data, oxygen data, pressure, and gas concentration (para. 37, 42; Table 1).
The motivations to combine the above mentioned references are discussed in the rejection of claim 11, and incorporated herein.
As per claim 13, Alvi, Shelton, and Franz teach the method of claim 12.  Alvi and Shelton do not expressly teach further comprising: analyzing time series medical device data comprising an anesthetic agent flow rate; identifying the start of a procedure and an induction phase based upon an increase in the anesthetic agent flow rate from a 
Franz, however, teaches to tracking phase transitions once certain thresholds are met, such as inputting of therapy settings including starting and stopping of anesthetics and increasing oxygen saturation (para. 12, 37, 43; Table 1).  Franz also teaches to receiving sensor data to determine phase transition (para. 12).
The motivations to combine the above mentioned references are discussed in the rejection of claim 11, and incorporated herein.

Response to Arguments
Applicant’s arguments on pages 6-9 regarding claims 1-20 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant claims that:
The features of claim 1 are not a mental process.
The claims are integrated into a practical application because they overcome the challenge of real time processing of data receiving in real time by identifying these portions in each of the time series of the plurality of time series for the subsequent analysis that results in the final output of the method.
Regarding A, The Examiner asserts that the 101 rejection has been updated to where the claims are now directed to certain methods of organizing human activity. See updated 101 rejection above.
Regarding B, , the Examiner asserts that this alleged “improvement” amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The use of computers to implement the abstract idea and for their known ability to rapidly process large quantities of information does not amount to “significantly more” than the underlying abstract idea to which the claim is directed.  The Examiner respectfully submits that merely using computers to implement a claimed solution (here the simultaneous analyzing of the streaming time series data to identify clinical cases and procedural events and determining a current use status based on the event data) is not sufficient, it only addresses implementation via computer.  In the present case the problem addressed is “…collect and process this medical device data and to incorporate information gained from these systems into hospital system workflows and decision making…” [¶03 of Appellant’s Specification], which is a problem that significantly predates computers and is not one specifically arising in the realm of computer networks.   
Applicant’s arguments on pages 9-11 regarding claims 1-20 being rejected under 35 USC § 102 have been fully considered but they are moot in view of the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Jonathan Ng/Primary Examiner, Art Unit 3686